Citation Nr: 1429562	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-11 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a stomach disability. 

2. Entitlement to a compensable rating for right wrist arthralgia. 

3. Entitlement to a compensable rating for generalized anxiety disorder (GAD) and major depressive disorder (MDD) before December 27, 2012, and a rating in excess of 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to April 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to the above claimed benefits. 

In July 2012, the Veteran and his spouse provided testimony before the undersigned during a videoconference hearing. A transcript is of record. 

This claim was remanded in October 2012 and November 2013. As explained in the October 2012 remand, the Board considers the claim of service connection for a stomach disability to be an original claim. 

The Veteran's service-connected psychiatric disability was re-characterized from "hysterical nervousness, conversion type" to "generalized anxiety disorder and major depressive disorder" in the December 2012 VA mental health examination report; the title page reflects this change. Also, in February 2013, the Appeals Management Center (AMC) awarded an increased rating of 50 percent from December 27, 2012. 


FINDINGS OF FACT

1. A stomach disability has not been shown to have manifested during service and is not otherwise shown to be related to active service. 

2. The right (major) wrist does not involve ankylosis, dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm. 

3. Before December 27, 2012, the GAD and MDD manifested as occupational and social impairment due to moderate symptoms, to include reduced reliability and productivity. 

4. Since December 27, 2012, the GAD and MDD manifested as occupational and social impairment due to moderate symptoms, to include reduced reliability and productivity. 


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for a stomach disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013). 

2. The criteria for a compensable rating for right wrist arthralgia have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes (DCs) 5214-15 (2013). 

3. Before December 27, 2012, the criteria for a 50 percent rating for generalized anxiety disorder and major depressive disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, DCs 9400, 9434 (2013). 

4. Since December 27, 2012, the criteria for a rating greater than 50 percent for generalized anxiety disorder and major depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, DCs 9400, 9434 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In an October 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2013). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). Relevant service treatment, VA, Social Security Administration (SSA) and other medical records have been associated with the claims file. All available VA treatment records were associated with the file, consistent with the directions of the November 2013 remand; substantial compliance with the remand has been accomplished. See Stegall v. West, 11 Vet. App. 268 (1998). 

In December 2013, the examiner who completed the December 2012 VA examination re-reviewed the file and provided a complete opinion based on all accurate facts. The Board finds the examination report to be fully adequate and consistent with the rest of the evidence. Id. The other VA examinations and opinions in the file were also adequate. The agency of original jurisdiction (AOJ) appropriately re-adjudicated the increased rating claim for the right wrist. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the Board hearing shows that the Veteran provided information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claims. The Veteran has not raised complaints regarding the conduct of the hearing, which he attended with his representative. The Board finds the duties to notify and to assist have been met. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a); however, a stomach disability is not a listed disease in that regulation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). Under 38 C.F.R. § 3.159(a)(2) (2013), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. Id. The Board must also assess the credibility, and probative value of the evidence of record in its whole. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

A claim of service connection for a stomach disability was previously denied in an April 1970 decision. Generally, when a claim is previously denied, the Board must initially determine whether new and material evidence has been received to reopen the issue of whether service connection is warranted, regardless of the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  However, it does not appear that the Veteran was issued notice as to his appellate rights with respect to the April 1970 rating decision.  Therefore, the decision did not become final with respect to that issue and it will be considered on the merits without the need for new and material evidence.  See AG v. Peake, 536 F.3d 1306 (Fed. Cir. 2008); 38 C.F.R. §§ 3.103, 20.1103 (2013). 

The Veteran contends his current stomach problems are related to service.  In an August 2009 notice of disagreement, he stated was treated for a stomach condition by doctors and took Tums and other medications for his stomach for years. In July 2012, the Veteran's wife stated at a Board hearing that when he got out of service he was careful with his diet (he had "an oatmeal diet") because his stomach always gave him problems (Transcript, p 35). His current diagnosis was reflux disease (Transcript, p 36). He had an ulcer problem for 5-6 years after they married (soon after service), then is symptoms quieted.  Id. He had hospital treatment in the 1970s and for years afterwards (Transcript, p 41). 

The Veteran denied frequent indigestion on his pre-induction report of medical history (RMH) in November 1965. A report of medical examination (RME) clinical evaluation was normal.  In November 1966, a service treatment record showed the Veteran reported pain "all around" with nausea.  He still had persisting abdominal pain a few days later; the impression was enteritis, etiology unknown. An upper gastrointestinal (GI) series noted marked pyloris spasm with retention of gastric secretion and no ulcerative disease. 

In January 1967, a service treatment record again showed complaints of abdominal cramping.  The diagnosis was: "Epigastric distress, ? peptic ulcer syndrome, doubt worms." A follow up upper GI series again found pyloris spasm with retention of gastric secretion and no ulcerative disease.  January and August 1968 service treatment records reflect continued intermittent abdominal pain.  In February, he was still feeling poorly and losing weight.  The next month, a record showed that he had multiple GI complaints in the past but no ulcer was found.  In April 1968, a service treatment record showed he still had gastroenteritis and hepatitis was to be ruled out as a follow up suggested other symptoms in addition to GI complaints. Laboratory testing from this month was negative. 

In February 1969, a RME showed a normal clinical evaluation. On the RMH, the Veteran denied frequent indigestion and stomach trouble. He noted that he had lost weight and had stomach trouble while serving in Korea. "Transient loss of wt - etio?" 

After service, the Veteran underwent a VA examination in March 1970. His complaints regarded his right wrist and right foot. The digestive system was normal. 

In February 1995 Dr. M.B. records show the Veteran had peptic ulcer disease (PUD).  There was a history of heartburn on and off after eating certain foods during the day.  However, he had no abdominal pain in the review of symptoms. In August, Dr. M.B. assessed gastroesophageal reflux disease (GERD), and noted PUD.  In June 1996 Dr. M.B. noted a short stint on medications that seemed to cause and worsen GI symptoms or reflux. GERD was again noted in January 2000 and June 2005 records. In October 2007, Dr. M.B. noted the review of symptoms was negative for GI symptoms. 

The Veteran was afforded a VA examination for a stomach disability in June 2008, which provided a negative nexus opinion.  However, the Board requested a new opinion so that the examiner could consider all periods of treatment. 

The Veteran received another VA examination for the stomach in December 2012. The examiner noted current treatment for GERD.  He had recurring non-severe symptoms. She stated: "PUD does not progress to GERD.  The pathophysiology is different from each other."  However, the examiner also stated that GERD symptoms began in 2005, which was incorrect, as shown by Dr. M.B.'s treatment starting in 1995. 

In December 2013, the examiner re-reviewed the file and provided an accurate summary. She noted the Veteran and his wife reported stomach trouble right after service, prior to 2005. She also saw that an August 1995 record stated the Veteran had a lot of heartburn, which was treated with Reglan and Pepcid which improved his symptoms. She also noted that some records after that point were negative for symptoms. 

The examiner explained that currently the Veteran did not have PUD.  At one point, he had a diagnosis of reflux esophagitis per Dr. M.B.'s letter to SSA in April 2007. Currently, VA records show that he has GERD.  He did not have the clinical symptoms of GERD on active duty and his upper GI during service did not show GERD.  The pyloric spasm seen at that time is not related to GERD.  The examiner explained that pyrolosm is not seen in radiologic studies for GERD and cited to Uptodate medical reference (provided with the opinion) as an example of what X-ray findings are seen in GERD. 

In response to whether any gastrointestinal or esophageal disability the Veteran had currently could have been mistaken for a different type of disease in service but was a precursor for the currently disability, the examiner responded negatively.  She noted that the Veteran did not complain of acid regurgitation or dysphagia or any GERD symptoms other than epigastric pain during service. While his upper GI series showed pyloric with retained secretions and no ulceration, the diagnosis of PUD during active service was not definite.  Pyloric spasm is not seen in GERD, and symptoms of GERD were absent during active duty. 

The examiner also noted a gap of about 25 years (between 1969 and 1995) when the specific GI symptoms were not known. The examiner stated that the diagnosis of GERD 25 years after service is unlikely related to active service because if the Veteran had GERD since 1966 he would have Barrett's esophagus by now, which is not the case. 

The Veteran and his wife are competent to state what they observed about his stomach symptoms and problems under 38 C.F.R. § 3.159(a)(2). However, the Board finds they are not competent to identify which symptoms belong to a particular stomach disability (i.e., PUD versus GERD) because such a finding requires medical expertise. To the extent the Veteran and his wife have asserted that he had intermittent stomach problems since service, the Board finds the statement credible but of limited probative weight here.  There is no clear allegation of continuous reflux-type symptoms.  Even at the hearing, when the Veteran reported ulcer trouble shortly after service, he indicated that those symptoms did not persist but rather they calmed down.  In any event, as GERD is not a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection based solely on continuity of symptomatology is not permissible.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In sum, the Board finds that service connection for a stomach disability is not warranted based on the December 2013 VA opinion, which shows that all records and the Veteran's assertions were considered. To the extent the examiner noted an absence of medical records from 1970 to 1995, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that a mere absence of medical records does not contradict a Veteran's statements about his symptom history. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). It is to be only one factor in deciding the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the examiner relied upon medical expertise regarding the nature of PUD, the symptoms the Veteran had in service, other past diagnoses and symptoms in medical records as well as the Veteran's current condition in determining that it was less likely than not that the current stomach disability was related to service. The Board assign's the medical opinion great weight. 

While the first two elements of service connection are established, the third (medical evidence of a nexus between the claimed in-service disease or injury and the present disability) is not. Shedden, 381 F.3d at 1167. The benefit of the doubt rule is not for application. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The claim is therefore denied. 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). Disabilities must be reviewed in relation to their history. Id. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs). 38 C.F.R. § 4.27 (2013). 

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The entire period on appeal is considered for the possibility of further staged ratings. Consideration is given to the possibility of separate ratings for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321 (b)(1) (2011). In Thun v. Peake, 22 Vet. App. 111 (2011), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

Right (Major) Wrist Arthralgia

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. 38 C.F.R. § 4.40 (2013). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Also, functional loss due to pain must be supported by pathology and shown through objective observation. Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2013). 

The Veteran in this case is right-handed and his disability involves the right wrist (See, for example, the December 2012 VA examination).  In rating his service-connected disability, the Board must consider the ratings provided for the major upper extremity. 38 C.F.R. § 4.69 (2013). 

Under DC 5215, limitation of motion of the wrist, a 10 percent rating is warranted when dorsiflexion is less than 15 degrees. 38 C.F.R. § 4.71a, DC 5215 (2013). Normal dorsiflexion or extension of the wrist is 70 degrees. 38 C.F.R. § 4.71a, Plate I (2013).  Additionally, if palmar flexion is limited in line with the forearm, a 10 percent rating is warranted. 38 C.F.R. § 4.71a, DC 5215. 

With respect to the arthritis code, DC 5003 (arthritis due to trauma, DC 5010, is rated under DC 5003), this only applies when the Veteran is not being compensably rated based on limitation of motion. 38 C.F.R. § 4.71a, DC 5003, Note (1) (2013). There must be X-ray evidence of involvement of two or more major or minor joint groups. Id. The wrist is considered a major joint. 38 C.F.R. § 4.45. When limitation of motion is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In absence of limitation of motion, with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations a 20 percent rating is warranted. With X-ray evidence of involvement of two or more major joints or two or more minor joint groups a 10 percent rating is warranted. 38 C.F.R. § 4.71a, DC 5003, 5010. 

Ankylosis of the wrist is covered under DC 5214 and ankylosis of the elbow and forearm are addressed by DCs 5205-5213.  However, the evidence does not show the right wrist exhibits such disability so that these DCs are applicable. 

The Veteran filed his claim for an increased rating in October 2007. At the July 2012 Board hearing, he stated that he had trouble carrying heavy things. (Transcript, p 17.)  He took steroid shots for his hand (Transcript, p 18) and also had rheumatoid arthritis (RA) in his hands (Transcript, p 22). His wife had to cut up his meals when his hand was in severe pain; this happened once or twice a month (Transcript, pp 19-20). He would have flare ups for his hand for which he took medication (Transcript, p 21). 

An October 2012 VA mental health note states an RN asked the Veteran if he had any problem with his right wrist/hand as that was noted in his record as a manifestation of a "Conversion Disorder." He did not seem to know about the relationship between the wrist problem and a psychiatric diagnosis. The Veteran stated he had some numbness on the surface of his wrist. He did not express any sense of disability from it. There were no other physical problems.

At a December 2012 VA examination, the Veteran reported he had hurt his wrist during a basketball game on active duty. It was noted the Veteran had a bulge on the 4th proximal metacarpal of the right hand; it was numb and there was no pain. He did not report flare ups that impacted the function of the right wrist. His palmar flexion and dorsiflexion were not less than 15 degrees and there was no objective evidence of painful motion. He could do repetitive use testing; it did not differ from his other range of motion measurements. He had no functional loss and/or functional impairment of the wrist even after repetitive use. He did not have pain on palpation. Muscle strength testing was normal and there was no ankylosis. Degenerative joint disease was documented on diagnostic testing. The wrist did not impact his ability to work. 

The Veteran and his wife are competent to report symptoms like pain in the right wrist. See 38 C.F.R. § 3.159(a)(2). However, the Veteran reported right hand pain only at the hearing, even after being told by his representative that grip was not the issue. (Transcript, pp 16-17.) The Veteran also did not report wrist pain or flare ups at the VA examination, when talking to the RN about his wrist in October 2012 or when he had multiple opportunities to report such problems while being evaluated for his nonservice-connected rheumatoid arthritis. To the extent the Veteran claims he has pain in his right wrist, this statement is undermined by other evidence. See Caluza, 7 Vet. App. at 511. 

Here, the evidence does not show limitation of motion of the wrist sufficient to warrant an increased rating. 38 C.F.R. § 4.71a, DC 5215. Further, there is no showing of involvement of more than one major joint or minor joint group sufficient to warrant an increased rating under the arthritis code. 38 C.F.R. §§ 4.45; 4.71a, DC 5003. As pain and flare ups are not at issue, no increase is warranted based on DeLuca.

The Board has considered whether a staged rating is appropriate, as mandated by Hart, 21 Vet. App. 509-510. Here, staged ratings are not warranted due to a lack of increased or varying symptoms during the appeal period. 

An increased rating is not warranted. As the preponderance of the evidence is against the claim for an increased rating, the benefit of the doubt rule does not apply, and the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

GAD and MDD 

The history of the Veteran's disability shows that in April 1970, the RO granted service connection (noncompensable) from the date of separation for hysterical nervousness, conversion type, incapacity minimal, under DC 9402. In the August 2008 rating, the RO explained DC 9402 was discontinued and that conversion disorders were now rated under DC 9424.  In explaining the continuance of the noncompensable rating, the RO found that the evidence showed the Veteran now had recurrent anxiety disorder and major depressive disorder, which were not shown to be related to service. 

In the December 2012 VA examination report, the examiner stated that the Veteran did not have a conversion or pain disorder, but he did meet criteria for GAD. His current MDD was due to losing his business in 1989, but GAD and MDD overlapped and it was impossible to separate these conditions from each other. In February 2013, the AOJ increased the Veteran's rating to 50 percent from December 2012 and characterized the rating as GAD and MDD. 

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the Court held that where the record does not separate the effects of a service-connected disability from the effects of a non-service-connected disability, the effects must be attributed to the service-connected disability or a medical determination must be obtained. In Clemons, 23 Vet. App. 1, the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. 

As a result of the opinion given in the December 2012 VA examination report, the Board considers GAD and MDD to be the Veteran's current service-connected psychiatric disabilities. 

The Veteran contended in his March 2010 substantive appeal that he took medication for anxiety and was very forgetful-for example, he would forget to feed his pets or where the barber shop was located.  He typically got distracted and forgot things. 

At the July 2012 Board hearing, the Veteran stated his main symptom was that he disliked being around people and isolated himself at home (Transcript, p 3). He took medication and sometimes had panic attacks around other people (Transcript, p 4). His wife stated that the medication helped to keep the Veteran functional; he was very nervous in social settings (Transcript, pp 5-6).  His wife stated that she married him three months after he returned from service and he always shied away from crowds (Transcript, p 7). 

All psychiatric disabilities are rated under the General Rating Formula for Mental Disorders. Id. According to this rating criteria, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or when symptoms are controlled by continuous medication. Id. 

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2013). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b) (2013). 

Although the Rating Formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula. 

Further, 38 C.F.R. § 4.126(a) (2012), addressing evaluations of mental disorders, states: "[w]when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission." Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

One other factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM IV)). While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130 (2013). 

Here, the Veteran's GAF scores were fairly consistent at 55, but have ranged from 55-60. According to the DSM IV, scores 51 to 60 reflect moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, and school functioning (e.g. few friends, conflicts with peers or co-workers). Id. 

Records during the appeal period support that the Veteran has moderate symptoms, to include occupational and social impairment with reduced reliability and productivity. In July 2007, SSA found the Veteran disabled due to a combination of various disabilities, to include anxiety disorder. The July 2008 VA examination report typifies the frequency and duration of symptoms, which included depression, anxiety and memory loss. In the past year, he had frequent depressed moods, social and interpersonal withdrawal and isolation, and anxiety/discomfort during conflict. He was completely oriented but his thought process was rambling and tangential. His thought content included suicidal ideation, preoccupations, and ruminations, but no delusions. He had fair judgment and fair insight; he had no inappropriate behavior, obsessive/ritualistic behavior, homicidal thoughts, hygiene problems or impaired impulse control. He had panic attacks. He was able to complete all activities of daily living. Mental disorder signs and symptoms resulted in deficiencies in thinking, work and mood. (See also October 2012 VA mental health record noting feelings of uselessness, worthlessness, anxiety but no current self-harm and/or suicidal ideation.) 

The December 2012 VA examination report showed many of the same symptoms and the examiner commented that the Veteran appeared to be displaying moderate symptoms and difficulty with social and/or industrial adaptive functioning; he had occupation and social impairment with reduced reliability and productivity. In addition to the above symptoms, he had some anhedonia, increased daytime sleeping, irritability, an increase in appetite and a lack of sexual desire. The examiner saw a 2012 VA treatment note where the Veteran sometimes reported thinking he heard voices and saw shadows; although he attributed the latter to his eye problems. He was noted to have a flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances like work or a work like setting and suicidal ideation. (See also an August 2013 VA psychiatric record noting an improved mood after adopting kittens, with a moderately constricted affect but intact judgment and insight.) 

Further support for the Veteran's symptoms of depression mood and memory loss includes an April 2012 VA neuropsychiatric consultation which he underwent neuropsychological assessment due to concerns about longstanding forgetfulness. The results of this examination revealed that the Veteran, who was estimated to have average or better intellectual ability, demonstrated grossly intact cognitive functioning. Though there were instances of isolated performances that were somewhat less than expected, he did not demonstrate a pattern of impairment. Altogether, he performed at generally expected levels. His responses on a questionnaire of depressive symptoms were consistent with significant distress ("extremely abnormal" range) and it was likely that perceived difficulties with memory and cognitive functioning were related to these symptoms and may abate if his mood and anxiety disorders improved. 

Regarding social life, the Veteran stated that he isolated himself, as noted in his testimony, although he often saw his nephew, lived with one of his wife's friends, and had a few friends (see December 2012 VA examination report). Many records reference a good relationship with his daughters and an evolving relationship with his wife (see October and November 2012 VA mental health records). The Veteran made great attempts to improve his marriage by being supportive of his wife during her illness (see December 2012 VA record noting: "[T]hey've been together for 43 years and although their relationship is not perfect he loves her very much."), trying to avoid conflict with her (December 2012 VA examination report), and improving at communication (February 2014 VA record). He and his wife often attended counseling at VA together. Still, he worried about her (see October 2013 VA record) and sometimes experienced marital discord (see February 2013 VA record). In April 2014, he was planning their 45th wedding anniversary. A January 2014 VA record noted he would be missing group therapy to go on a cruise.

Regarding occupational life, the July 2008 VA examination report noted that psychiatric problems were a cause of retirement based on the SSA decision, but the Veteran reported that he was retired to due back problems and chronic pain. An October 2012 VA record noted that he had owned a travel agency for 25 years and had owned cabinet shop for 30 years. In another record, the Veteran stated he had a successful internet travel business and he has taken hundreds of cruises; he spoke fluently about many of the countries he had visited and particular cruise lines he used.  In December 2012, he was working from his home as a travel agent, often averaging 20-30 hours per week during his busy season. A May 2013 VA psychology session focused him on completing engaging activities that included volunteering opportunities (see also an April 2014 VA record regarding attempts to volunteer). A June 2014 record showed he supported his wife as a caregiver after surgery and illness and was volunteering. In January 2014, he was working on his daughter's house. 

Given the above evidence, the Board finds that a 50 percent rating is warranted for the entire time period in question.  In coming to this conclusion, the Board notes the symptoms of occasional suicidal ideation, depression, anxiety, a constricted affect, memory problems, isolating behaviors, rumination, panic attacks and disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships. 

There has been some evidence of auditory hallucinations and some thoughts of suicidal ideation. There is also evidence that the Veteran does not always adapt well to stressful circumstances.  However, 38 C.F.R. § 4.130 directs that the Board focus on social and occupational impairment and in particular frequency, severity and duration. Vazquez-Claudio, 713 F.3d at 117.  Here, the record fails to show deficiencies in most areas and an inability to establish and maintain effective relationships.  While the Veteran exhibits a host of symptoms, they have resulted in a level of impairment deemed to be contemplated by the 50 percent evaluation now assigned throughout the appeal period.  As such, a rating in excess of 70 percent is not warranted.

Here, the Board finds the schedular rating criteria reasonably describe the disability level and symptomatology during entire appeal period. The Veteran's symptoms are accounted for in the schedular rating for the appeal period because they demonstrate some occupational and social impairment which is covered in the rating schedule. No further analysis is necessary. Thun, 22 Vet. App. at 115. 

Throughout the record, there is evidence that the Veteran is retired but also currently working as a travel agent. The Board does not find that a claim of a total disability rating for individual unemployability (TDIU) has been raised here. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In sum, before December 27, 2012, a 50 percent rating for GAD and MDD is awarded and since December 27, 2012, a rating in excess of 50 percent for GAD and MDD is denied. 



ORDER

Service connection for a stomach disability is denied. 

A compensable rating for right wrist arthralgia is denied. 

Before December 27, 2012, a 50 percent rating for GAD and MDD is granted. 

Since December 27, 2012, a rating in excess of 50 percent for GAD and MDD is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


